a-162




      Boa. George Moffett, Chairtin
      State ASfaIrs Committee
      Sentit Chamber
      Austin, Texas                 opinioa        ~80%v-61
                                         Re :   Constltutlonality       of
                                                Seinte Bill No. 68,
      Dear Sir:                                 Fiftieth   legislature.
                    Your request for an opinion       upon the above
      titled     subject tmtter is as follows:
                      “1,s Setxite Bill 68, in the form at-
               tached hereto, constitutional?      ff not,
               the Committee would be plea,sed to have
               your depertment point out amendments or
               deletions    which would bring said Bill in-
               to conformity with the ~Ooastltu~l?a of
               this State. *
                 We have carefully read and studied Senate
      Bill No, 68 of the present Legislature,    and express to
      you our opinion that the 981118as shown by the copy sub-
      mltted to us, is in all respects a valid,    aonstitution-
      al bill,  which, if adopted in Its present form, would
      be a valid law.    For the w&e of clarity,   we append
      the tftle and the constaCiag section as follows:
                                “A BIU


                     AN ACT authorlzisg     atid empowering com-
               mlsioners of drainage districts       to gake
               changes In, srddltlons to, and improvements
               of the drainage systems in their respec-
               tive districts    and to py for same out of
               rlntenance     taxes, provided by low to be as-
               aessed and collected      in such districts;  pro-
               viding that this Act shall f3e cumUlatiVe;
               and declaring an emergenoj.



,.I
HQU. tteorge Roffett,   Page 2, V-61


     %E IT ENACTEDBy T8E IBGISLATGRROP
     TIlE STATE 03’!l?EXAS:
            “Sect Ion 1. Csmmlsaioners of’ draln-
     age districts    incorporated   under Chapter 7’,
     Title 128, of the Revised Civil Statutes of
     Texas, and 8mendment.s thereto,     are author-
     ized and empowered to m!&kechanges in, ad-.
     ditiona to,, and Qnprovementa af the drain-
     age systems in their respective       districts
     when in their judgment the necessity         there-
     for exists,    and’ to pay for same from funds
     provided by law to be assessed and collec-
     ted In such districts      to maintain, keep Ln
     repair, anid to preserve the Ilm$rovements in
     the districts,    an& to p?ay all legel,     just,
     and lawful debts, demands and obligations
     against such divtricts,      it being now pro-
     vided that such lev,y shall never Lh any one
     year exceed one-half of ane per <cent of the
     total assessed v&l,@,tlon of such distrlats.”


            (,I) The title   to Senate Bill 68 oun-
      cerning drainage d$strlcts    as above quoted
      is a valid title    under the Constitution, for
      the sub-jcined   bill 0
            (2)  The body of   the bill foll,owing
      the enactment clause,    as above quoted, ccn-
      tains nothing that is    not germane to the sub-
      ject announced in the    title,  and the same is
      In all respects valid    as against Constitu-
      tlonal objections,
                                    Ywrs   vert   truly,
APPRGV&D:MARi 3,1947           ATTGR@Y ,@iU?BRAL
                                               QF TEXAS

a&          O.-y
ATTORNEY
       GENERAL                 BY            ’ $L&e&

0s:lh:mrj                                          Assistant

A$P;;ED     OPI~X’ICOMMITTEE
  -9